            Case 1:17-cv-12498-IT Document 37 Filed 10/29/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


DARNELL AUSTIN, on behalf of himself
and all others similarly situated,

                Plaintiffs,                         Case No. 1:17-cv-12498-IT

       v.

DOORDASH, INC.,

                Defendant.


        DEFENDANT’S SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant DoorDash, Inc. (“DoorDash”) respectfully submits this Second Notice of

Supplemental Authority in connection with its pending Motion to Compel Arbitration.

DoorDash submits this Notice to inform the Court about two recent decisions from the United

States Court District Court for the Northern District of California: Manuel Magana v. Doordash,

Inc., Docket No. 18-03395 (Oct. 22, 2018), a copy of which is attached hereto as Exhibit A, and

Dora Lee v. Postmates, Inc., Docket No. 18-03421 (Oct. 15, 2018), a copy of which is attached

as Exhibit B.

       The court in Magana compelled the plaintiff, a delivery driver who brought claims

against DoorDash for allegedly misclassifying him as an independent contractor under California

law, to arbitrate his claims against DoorDash, as he had promised to do in a written arbitration

agreement. The court in Magana specifically rejected the argument advanced by Plaintiff here

that drivers who use the DoorDash software application to complete deliveries are involved in

the flow of interstate commerce, and thus exempt from the Federal Arbitration Act (“FAA”),

“because they facilitate the transportation of goods that originated across state lines.” Id. at 9.

Thus, the Court compelled the plaintiff to arbitrate his claims because he was “not a

transportation worker engaged in interstate commerce” under § 1 of the FAA.
            Case 1:17-cv-12498-IT Document 37 Filed 10/29/18 Page 2 of 3




        The court reached a similar result in Lee, where a courier who brought claims against

Postmates – a DoorDash competitor – for alleged independent contractor misclassification had

invoked the transportation worker exemption to avoid her arbitration agreement. The court held

that the exemption did not apply, explaining that it was aware of “no authority holding that

couriers who deliver goods from local merchants to local customers are ‘engaged in . . . interstate

commerce’ within the meaning of § 1 of the FAA merely because some such deliveries might

include goods that were manufactured out of state.” Lee, supra at 14. Thus, the court compelled

the plaintiff to arbitrate her claims.

                                                  Respectfully submitted,

                                                  DOORDASH, INC.,

                                                  By its attorneys,

                                                  /s/ Michael Mankes
                                                  Michael Mankes (BBO No. 662127)
                                                  Francis J. Bingham (BBO No. 682502)
                                                  LITTLER MENDELSON, P.C.
                                                  One International Place, Suite 2700
                                                  Boston, Massachusetts 02110
                                                  (T) (617) 378.6000
                                                  (F) (617) 737.0052
                                                  mmankes@littler.com
Dated: October 29, 2018                           fbingham@littler.com




                                               -2-
              Case 1:17-cv-12498-IT Document 37 Filed 10/29/18 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I, Michael Mankes, hereby certify that on this 29th day of October, 2018, the foregoing

document was filed electronically through the ECF system, is available for viewing and

downloading from the ECF system, will be sent electronically to counsel of record as registered

participants identified on the Notice of Electronic Filing and via first class mail to all non-

registered participants identified on the Notice of Electronic Filing.

                                                   /s/ Michael Mankes
                                                   Michael Mankes


Firmwide:154673232.1 084516.1021




                                                -3-
